DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.




The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-9, 11-14, 16-18, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2001/0034239 (Yamato, et al) in view of United States Patent Application Publication 2018/0152933 (BERGLUND, et al) and United States Patent Application Publication 2014/0146863 (Seol, et al).
Yamato, et al discloses a method implemented by an access node figure 1, #10 or figure 17 #54).  The method comprising receiving, by the access node (#10, 54), motion information from a user equipment (UE) (#18 or figure 16, #58) in accordance with a communications beam (paragraphs 42 and 126).  Determining, by the access node (#10, 54).  A predicted location of the UE (#18,58) in accordance with the motion information (Abstract, paragraphs 10-14 and 42).  Configuring, by the access node (#10, 54), multiple beams in accordance with the predicted location of the UE, wherein configuring the multiple beams comprises specifying a beamwidth of the multiple beams and a beamforming gain of the multiple beams (#18, 58, paragraphs 123-127, 129, claims 4 and 17) and sending, by the access node (#19,54), the multiple tracking beams (paragraphs 123-129, 131, 134, etc.).  Receiving, by the access node, updated motion information from the UE (paragraphs 62-64) and adapting, by the access node, the multiple beams in accordance with the updated motion information (paragraphs 85, 86, 88, and figure 5). Yamato, et al does not disclose the multiple beams are multiple tracking beams and receiving, by the access node, updated motion information from the UE and adapting, by the access node, the multiple tracking beams in accordance with the updated motion information, wherein adapting the multiple tracking beams comprises adapting the beamwidth of the multiple tracking beams and adapting the beamforming gain of the multiple tracking beams. BERGLUND, et al teaches the use of receiving, by the access node, motion information from a user equipment (UE) in accordance with a communications beam, determining, by the access node, a location of the UE in accordance with the motion information, configuring, by the access node, multiple tracking beams in accordance with the location of the UE and sending, by the access node, the multiple tracking beams for the purpose of determining a beam to direct a signal to be transmitted from the network node to a user equipment, note Abstract, paragraphs 13, 15, 16, 34, 47, 51, 65, 68, 74, 76, figure 4a. 
Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the use of the multiple beams are multiple tracking beams for the purpose of determining a beam to direct a signal to be transmitted from the network node to a user equipment, as taught by BERGLUND, et al, in the method implemented by an access node of Yamato, et al in order to obtain information related to a sequence of beams associated with the user equipment. Seol, et al teaches the use of receiving, by the access node, updated motion information from the UE and adapting, by the access node, the multiple beams in accordance with the updated information, wherein adapting the multiple beams comprises adapting the beamwidth of the multiple beams and adapting the beamforming gain of the multiple tracking beams and configuring the multiple beams comprises specifying a beamwidth of the multiple beams and a beamforming gain of the multiple beams for the purpose of operating beamforming gain difference compensation according to a Tx/Rx beam pattern change in a beamforming based wireless communication system, note paragraphs 171-172, 188-189, 207-208, etc. Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the use of receiving, by the access node, updated information from the UE and adapting, by the access node, the multiple beams in accordance with the updated motion information, wherein adapting the multiple beams comprises adapting the beamwidth of the multiple beams and adapting the beamforming gain of the multiple tracking beams and configuring the multiple beams comprises specifying a beamwidth of the multiple beams and a beamforming gain of the multiple beams for the purpose of operating beamforming gain difference compensation according to a Tx/Rx beam pattern change in a beamforming based wireless communication system, as taught by Seol, et al, in the method implemented by an access node of Yamato, et al in order to effectively operating beamforming by considering a beamforming gain difference based on different Tx/Rx beam patterns in a beamforming based system which transmits and receives uplink/downlink in one or more beam patterns with different beamwidths and beamforming gains.
Regarding claim 2, note figure 1. #11, paragraphs 47, 65, 68 in   BERGLUND, et al.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps").  It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use or not the use of a particular structure.  Ex parte Pfeiffer, 1962 C.D. 408 (1961)
Regarding claims 3, 6, 13, 16 note paragraphs 76 and 89 for a number of the multiple tracking beams in BERGLUND, et al.    
Regarding claims 4 and 14, note directional information in claim 17 in Yamato, et al and paragraphs 47, 65, 75, etc. for velocity information in BERGLUND, et al.    
Regarding claims 7 and 17, note paragraph 9 and 54 in BERGLUND, et al.
Claim 8 is the commentary user equipment method of the access node method of claim and is obvious for the same reason.  Note in Yamato, et al the detecting, by the UE, motion information of the UE using a built-in sensor (#18, 58, figure 7, paragraphs 62-64, 68-74).  Sending, by the UE, the motion information to an access node in accordance with a communications beam (#10, 63 and 64).  Also note paragraph 43 in BERGLUND, et al.  Also note paragraphs 171-172, 188-189, 207-208, etc. in Seol, et al.
Regarding claim 9, paragraphs 62-64 in Yamato, et al.
Regarding claims 11 and 20, note figure 7, paragraphs 62-64, 68-74 in Yamato, et al.
Regarding claim 12, this claim is the apparatus version of the claim method of claim 1 and is rejected for the same reason as stated above.  Also note #780 and #790 in BERGLUND, et al.
Regarding claim 18, this claim is the apparatus version of the claim method of claim 8 and is rejected for the same reason as stated above.  The references use IMT-2000 (International Mobile Telecommunications 2000) and MMAC (Multimedia Mobile Access Communication), Long Term Evolution (LTE), Universal Mobile Telecommunications System (UMTS) or Global System for Mobile communications (GSM) systems, which transmits and receives digital data.  It would be inherent that the user equipment would have memory and a processor.  Also note paragraph 20 in Seol, et al.
Claims 21-23, note paragraphs 65 and 66 in BERGLUND, et al.



The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, 11-14, 16-18, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. The focus of the inquiry regarding the meaning of a claim should be what would be reasonable from the perspective of one of ordinary skill in the art.2 See MPEP § 2111 for a full discussion of broadest reasonable interpretation. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

After Final Consideration Pilot 2.0. Using information gathered from the After Final Consideration Pilot (AFCP), as well as input from stakeholders and examiners obtained through the RCE outreach initiative, the USPTO launched the After Final Consideration Pilot 2.0 (AFCP 2.0) on May 19, 2013. Designed to be more efficient and effective than the AFCP, AFCP 2.0 is part of the USPTO’s on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Like AFCP, AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. In addition, the procedure for obtaining consideration under AFCP 2.0 has been revised. The revised procedure focuses the pilot on review of proposed claim amendments and allows the USPTO to better evaluate the pilot.  To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. As was the case with the AFCP, examiners will continue to use their professional judgment to decide whether the response can be fully considered under AFCP 2.0.  This will include determining whether any additional search is required and can be completed within the allotted time, in order to determine whether the application can be allowed. As always, the option to request an interview with the examiner, consistent with MPEP 713, is available to you irrespective of whether the submission was considered under AFCP 2.0.  If you are considering filing a response to a final rejection under 37 CFR 1.116 that you believe will lead to allowance of your application with only limited further searching and/or consideration by the examiner, you should consider requesting consideration of the response under AFCP 2.0.

If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645